Case: 21-1638   Document: 59     Page: 1    Filed: 10/07/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  KANNUU PTY LTD.,
                   Plaintiff-Appellant

                            v.

  SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
       ELECTRONICS AMERICA, INC.,
             Defendants-Appellees
            ______________________

                       2021-1638
                 ______________________

    Appeal from the United States District Court for the
 Southern District of New York in No. 1:19-cv-04297-ER,
 Judge Edgardo Ramos.
                 ______________________

                 Decided: October 7, 2021
                 ______________________

    PERRY GOLDBERG, Progress LLP, Los Angeles, CA, ar-
 gued for plaintiff-appellant. Also represented by BERNARD
 H. CHAO, TED SICHELMAN; LEWIS EMERY HUDNELL, III,
 Hudnell Law Group PC, Mountain View, CA.

     VICTORIA FISHMAN MAROULIS, Quinn Emanuel Ur-
 quhart & Sullivan, LLP, Redwood Shores, CA, argued for
 defendants-appellees. Also represented by KEVIN P.B.
 JOHNSON; DAVID COOPER, New York, NY; MARISSA RACHEL
 DUCCA, Washington, DC.
Case: 21-1638    Document: 59      Page: 2   Filed: 10/07/2021




 2         KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.




     MATTHEW JAMES DOWD, Dowd Scheffel PLLC, Wash-
 ington, DC, for amici curiae Jonathan M. Barnett, Richard
 A. Epstein, Jay P. Kesan, Adam Mossoff, Kristen Osenga.
 Also represented by ROBERT JAMES SCHEFFEL.

     PHILLIP R. MALONE, Juelsgaard Intellectual Property
 and Innovation Clinic, Mills Legal Clinic, Stanford Law
 School, Stanford, CA, for amici curiae Margo A. Bagley,
 Jeremy W. Bock, Dan L. Burk, Michael A. Carrier, Rochelle
 C. Dreyfuss, Samuel F. Ernst, William T. Gallagher,
 Shubha Ghosh, Leah Chan Grinvald, Erik Hovenkamp,
 Mark A. Lemley, Orly Lobel, Brian J. Love, Stephen
 McJohn, Michael J. Meurer, Shawn Miller, Tyler T. Ochoa,
 Christopher M. Turoski.
                  ______________________

     Before NEWMAN, PROST, and CHEN, Circuit Judges.
     Opinion for the Court filed by Circuit Judge CHEN.
     Dissenting opinion filed by Circuit Judge NEWMAN.
 CHEN, Circuit Judge.
     Kannuu Pty Ltd. (Kannuu) appeals from the district
 court’s denial of its motion for a preliminary injunction
 compelling Samsung Electronics Co., Ltd. and Samsung
 Electronics America, Inc. (collectively, Samsung) to seek
 dismissal of Samsung’s petitions for inter partes review at
 the Patent Trial and Appeal Board (Board). The district
 court did not abuse its discretion in denying the motion.
 Accordingly, we affirm.
                        BACKGROUND
     The relevant facts are not in dispute. In 2012, Sam-
 sung contacted Kannuu, an Australian start-up company
 that develops various media-related products (including
 Smart TVs and Blu-ray players), inquiring about Kannuu’s
 remote control search-and-navigation technology. Kannuu
Case: 21-1638      Document: 59    Page: 3   Filed: 10/07/2021




 KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.          3



 and Samsung entered into a non-disclosure agreement
 (NDA), see J.A. 211–13, to protect confidential business in-
 formation while engaging in business discussions and the
 like.
      The NDA explains that Kannuu and Samsung “desire
 to disclose to one another certain Confidential Information
 . . . to further a business relationship between the par-
 ties . . . and to protect such Confidential Information from
 unauthorized disclosure.” J.A. 211.
    The agreement also explains:
    [N]othing contained in this Agreement will be con-
    strued as granting any rights to the receiving
    party, by license or otherwise, to any of the Confi-
    dential Information disclosed by the disclosing
    party except as specified in this Agreement. Addi-
    tionally, this Agreement imposes no obligation on
    either party to purchase, sell, license, transfer or
    otherwise dispose of any technology, services or
    products, or to engage in any other business trans-
    action. Nothing in this Agreement shall be deemed
    to grant to either party a license under the other
    party’s copyrights, patents, trade secrets, trade-
    marks or other intellectual property rights.
 J.A. 212.
     Of particular relevance, paragraph 15 of the agreement
 contains a forum selection clause:
    If either party employs attorneys to enforce any
    rights arising out of or relating to this Agreement,
    the prevailing party shall be entitled to recover rea-
    sonable attorneys’ fees. This Agreement shall be
    construed in accordance with and all disputes here-
    under shall be governed by the laws of the State of
    New York, without giving effect to any choice of
    laws principles that would require the application
    of the laws of a different country or state. Any legal
Case: 21-1638     Document: 59     Page: 4    Filed: 10/07/2021




 4         KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.



     action, suit, or proceeding arising out of or relating
     to this Agreement or the transactions contemplated
     hereby must be instituted exclusively in a court of
     competent jurisdiction, federal or state, located
     within the Borough of Manhattan, City of New
     York, State of New York and in no other jurisdic-
     tion. Each party further irrevocably consents to
     personal jurisdiction and exclusively in, and agrees
     to service of process issued or authorized by, any
     such court.
 J.A. 213 (emphasis added).
     Following over a year of discussions, in 2013, the par-
 ties ceased communications. No deal (i.e., intellectual
 property license, purchase, or similar agreement) over
 Kannuu’s technology was made. Six years later, on May
 10, 2019, Kannuu filed suit in district court against Sam-
 sung, alleging patent infringement and breach of the NDA.
 Samsung then filed petitions for inter partes review at the
 Board on March 27, 2020, alleging that all claims of the
 asserted patents are unpatentable as obvious and not
 novel. Kannuu responded to Samsung’s petitions by argu-
 ing to the Board, inter alia, that review should not be insti-
 tuted because Samsung violated the NDA’s forum selection
 clause in filing for such review. The Board denied institu-
 tion for three patents (on the merits of failing to show un-
 patentability) but instituted review for the other two
 asserted patents. Kannuu sought rehearing on the basis of
 the forum selection clause but the Board denied the re-
 quest.
     On October 21, 2020, Kannuu filed the preliminary in-
 junction motion at issue in this appeal to compel Samsung
 to seek dismissal of the instituted inter partes reviews. The
 district court denied the motion on January 19, 2021. Kan-
 nuu timely appeals.
Case: 21-1638      Document: 59    Page: 5    Filed: 10/07/2021




 KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.          5



                         DISCUSSION
     This case presents a rather common series of business
 events: Samsung and Kannuu engaged in business discus-
 sions under the protections of a non-disclosure agreement.
 The discussions ended without Samsung licensing, pur-
 chasing, or otherwise adopting the property (or technology)
 of Kannuu. Years later, Kannuu sued Samsung in federal
 court for infringement of its patents (covering the technol-
 ogy that was the subject of the previous discussions) and
 for breach of the non-disclosure agreement. Samsung then
 turned to the Patent Office and petitioned for inter partes
 review at the Board, contending that Kannuu’s patent
 claims should be canceled as unpatentable.
      The underlying question that this case presents is one
 of first impression: Does the forum selection clause in the
 non-disclosure agreement between the entities prohibit
 Samsung from petitioning for inter partes review of Kan-
 nuu’s patents at the Board?
     The district court here, albeit in ruling on a motion for
 preliminary injunction, determined the answer to be no
 and declined to grant a preliminary injunction compelling
 Samsung to seek dismissal of its petitions of Kannuu’s pa-
 tents. We discern no abuse of discretion by the district
 court in denying such a motion on this basis.
     “A plaintiff seeking a preliminary injunction must es-
 tablish that he is likely to succeed on the merits, that he is
 likely to suffer irreparable harm in the absence of prelimi-
 nary relief, that the balance of equities tips in his favor,
 and that an injunction is in the public interest.” Winter v.
 Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). We re-
 view a district court’s denial of a preliminary injunction un-
 der the standard of review applied by the regional circuit,
 here the Second Circuit. See Myco Indus. v. BlephEx, LLC,
 955 F.3d 1, 10 (Fed. Cir. 2020). The Second Circuit “re-
 view[s] de novo the District Court’s legal conclusions in de-
 ciding to grant [or deny] a motion for a preliminary
Case: 21-1638     Document: 59     Page: 6    Filed: 10/07/2021




 6         KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.



 injunction, but review[s] its ultimate decision to issue the
 injunction for ‘abuse of discretion.’” Yang v. Kosinski, 960
 F.3d 119, 127 (2d Cir. 2020). The district court’s denial of
 a preliminary injunction here “turn[s] on the interpretation
 of a contract, which presents ‘a legal question . . . reviewed
 de novo.’” Kelly v. Honeywell Int’l, Inc., 933 F.3d 173, 178
 (2d Cir. 2019) (quoting Cap. Ventures Int’l v. Republic of
 Argentina, 552 F.3d 289, 293 (2d Cir. 2009)). We review
 the district court’s weighing of relevant factors for abuse of
 discretion, which “is established ‘by showing that the court
 made a clear error of judgment in weighing relevant factors
 or exercised its discretion based upon an error of law or
 clearly erroneous factual findings.’” Abbott Labs. v.
 Sandoz, Inc., 544 F.3d 1341, 1345 (Fed. Cir. 2008) (quoting
 Novo Nordisk of N. Am., Inc. v. Genentech, Inc., 77 F.3d
 1364, 1367 (Fed. Cir. 1996)). We review the merits of Kan-
 nuu’s arguments on these factors.
                   I. Success on the Merits
     Determining whether the forum selection clause pre-
 cludes Samsung from petitioning for inter partes review re-
 quires interpreting the clause in the NDA. We interpret
 the NDA according to New York law because “the interpre-
 tation of private contracts is ordinarily a question of state
 law,” Volt Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford
 Junior Univ., 489 U.S. 468, 474 (1989); Dodocase VR, Inc.
 v. MerchSource, LLC, 767 F. App’x 930, 934 (Fed. Cir.
 2019), and “[g]eneral contract interpretation is not within
 the exclusive jurisdiction of the Federal Circuit,” Texas In-
 struments Inc. v. Tessera, Inc., 231 F.3d 1325, 1329 (Fed.
 Cir. 2000). New York law seeks “to give effect to the ex-
 pressed intention of the parties.” In re MPM Silicones,
 L.L.C., 874 F.3d 787, 795 (2d Cir. 2017). “[A] written agree-
 ment that is complete, clear[,] and unambiguous on its face
 must be [construed] according to the plain meaning of its
 terms.” Greenfield v. Philles Recs., Inc., 780 N.E.2d 166,
 170 (N.Y. 2002).
Case: 21-1638      Document: 59     Page: 7    Filed: 10/07/2021




 KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.           7



     Though the district court held the forum selection
 clause was valid and enforceable, it concluded that the
 plain meaning of the forum selection clause in the NDA did
 not encompass the inter partes review proceedings. See
 Kannuu Pty Ltd. v. Samsung Elecs. Co., No. 1:19-cv-04297-
 ER, 2021 WL 195163, at *4–5 (S.D.N.Y. Jan. 19, 2021). The
 court determined that the inter partes review proceedings
 “do not ‘relat[e] to’ the Agreement or transactions contem-
 plated under it.” Id. at *5 (alteration in original).
      The district court relied on dictionary definitions in
 construing the relevant contractual terms “relating to” and
 “arising out of.” “Relating to,” the district court explained,
 means “connected by reason of an established or discover-
 able relation,” and is synonymous with “in connection
 with,” “associated with,” “with respect to[],” and “with ref-
 erence to.” See Kannuu, 2021 WL 195163, at *4 (quoting
 Merriam-Webster and citing cases relying on other diction-
 aries). “Arising out of,” the district court continued, is un-
 derstood as narrower than “relating to,” as it usually
 indicates a causal connection. See id. (citing Coregis Ins.
 Co. v. Am. Health Found., Inc., 241 F.3d 123, 128 (2d Cir.
 2001), and Phillips v. Audio Active Ltd., 494 F.3d 378, 389
 (2d Cir. 2007)). Kannuu does not dispute these definitions;
 rather, Kannuu maintains that the district court “ignored
 or did not adequately consider the ways in which the valid-
 ity issues are related to the parties’ discussions under the
 NDA.” Appellant’s Br. at 20.
      The district court did not err in its evaluation of the
 scope of the forum selection clause. The district court cor-
 rectly concluded that the inter partes review proceedings
 “do not relate to the Agreement itself,” Kannuu, 2021 WL
 195163, at *4, “[n]or do the [inter partes review] proceed-
 ings relate to transactions contemplated under the Agree-
 ment,” id. at *5. This is because, the district court explains,
 “the Agreement implicates confidentiality and not the in-
 tellectual property rights of the parties.” Id. at *4. Kannuu
 contends that the district court adopted “an unduly narrow
Case: 21-1638     Document: 59     Page: 8    Filed: 10/07/2021




 8         KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.



 reading of the [forum selection clause].” Appellant’s Br. at
 17. We disagree. The connection between the two—the in-
 ter partes review proceedings and the NDA—is too tenuous
 for the inter partes review proceedings to be precluded by
 the forum selection clause in the NDA, which is a contract
 directed to maintaining the confidentiality of certain dis-
 closed information, and not related to patent rights.
     Kannuu attempts to draw two different lines of logic
 from the NDA to the inter partes review petitions. The first
 line is as follows: (1) the NDA involves an agreement about
 the exchange of confidential information in contemplation
 of Samsung potentially licensing Kannuu’s patents; (2)
 Kannuu’s patent infringement lawsuit relates to Sam-
 sung’s alleged misuse of that confidential information and
 failure to license Kannuu’s patents; (3) Samsung’s inter
 partes review petitions relate to the patent infringement
 lawsuit because they contest the validity of the same pa-
 tents. Kannuu’s logic fails scrutiny for several reasons.
      Start with point one: Kannuu tells us that “the NDA
 pertained to a potential license of Kannuu’s patents.” Ap-
 pellant’s Br. at 21. Perhaps a license was Kannuu’s hope
 in signing the NDA, but the NDA itself makes clear that it
 does not “grant[] any rights” of this kind (license or other-
 wise) and the agreement “impose[d] no obligation on either
 party” to enter any sort of intellectual property license. See
 J.A. 212; see also Oral Arg. at 1:05–07 (Court: “This is not
 a license agreement, correct?” Counsel: “That is correct”).
 Accordingly, even assuming the parties understood there
 was a chance they would ultimately enter into a separate
 intellectual property license agreement down the road, the
 issues underlying patent infringement and invalidity fall
 outside the scope of the NDA. This is not to say we ignore
 the realities of the positions of the parties in entering into
 an NDA. Surely the parties entered into the NDA to ex-
 change information in furtherance of some sort of business
 relationship. The Agreement explains as much. See J.A.
 211 (“Company and Samsung desire to disclose to one
Case: 21-1638      Document: 59    Page: 9    Filed: 10/07/2021




 KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.          9



 another certain Confidential Information . . . to further a
 business relationship between the parties . . . and to protect
 such Confidential Information from unauthorized disclo-
 sure.” (emphasis added)). But that does not mean that fu-
 ture, hoped-for transactions fall within the scope of the
 Agreement.
     The logic of points two and three—the inter partes re-
 views relate to the infringement lawsuit that, in turn, re-
 lates to the NDA—similarly fails. Kannuu states, “[T]he
 patent infringement claims here are covered by the [forum
 selection clause],” Appellant’s Br. at 21, and cites in sup-
 port of this proposition cases from our court such as Texas
 Instruments, 231 F.3d at 1331, and Dodocase, 767 F. App’x
 at 934–35. Kannuu’s reliance on these cases ignores the
 fundamental difference between the nature of a patent li-
 cense agreement and an NDA. Our conclusion in Texas In-
 struments was that the forum selection clause in a license
 agreement between the parties was not limited to issues
 like royalties and cross-licensing but also encompassed the
 patent infringement lawsuit between the parties because
 “[p]atent infringement disputes do arise from license agree-
 ments,” 231 F.3d at 1331 (emphasis added). An adjudica-
 tion of patent infringement allegations or a patent’s
 validity are patent-centric considerations that will neces-
 sarily impact the rights under a patent license agreement.
 But the same is not true for an NDA: an invalidated patent
 or non-infringement determination does not change, dis-
 rupt, or otherwise impact the parties’ NDA obligations.
 Likewise, a finding that a party has breached an NDA is
 devoid of undertaking any patent-related determinations
 such as infringement or validity. 1



     1   The dissent cites to statements made by Samsung
 during oral argument “that the patent issues in this litiga-
 tion are subject to the forum selection of New York.” Dis-
 sent at 3–4. But Samsung only conceded that a party to
Case: 21-1638    Document: 59     Page: 10    Filed: 10/07/2021




 10        KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.



      Kannuu’s reliance on Dodocase to demonstrate the con-
 nection between its NDA and the inter partes review pro-
 ceedings is similarly misplaced, as Dodocase also involved
 a licensing agreement. 767 F. App’x at 932. Kannuu seeks
 to muddle the distinction between the two kinds of con-
 tracts in telling us that its NDA should be understood as a
 “failed license attempt[].” Appellant’s Br. at 23. We disa-
 gree. But true or not, it is in this statement that Kannuu
 demonstrates it understands the key distinction between
 its case and Dodocase—a failed attempt at a license is not
 a license. We do not see, nor does Kannuu adequately ex-
 plain, why failing to bind Samsung in a licensing agree-
 ment should be sufficient to then later bind Samsung from
 petitioning for inter partes review.
     Kannuu also asserts that a district court case, NuCur-
 rent, Inc. v. Samsung Electronics Co., Ltd., No. 6:18-CV-51-
 JRG-KNM, 2018 WL 7821099 (E.D. Tex. Dec. 26, 2018),
 demonstrates that the NDA’s forum selection clause should
 apply to Samsung’s inter partes review petitions here. Nu-
 Current involved an NDA between two parties, one of



 the NDA had to bring a patent infringement claim in New
 York insofar as any patent claims were brought in conjunc-
 tion with a non-disclosure breach claim. Oral Arg. at
 16:43–17:15. This is an issue of joining claims and does not
 imply, as the dissent suggests, that claims of infringement
 and invalidity would be treated differently under the forum
 selection clause. In fact, Samsung immediately clarified
 that “if the court’s hypothetical were for a bare patent in-
 fringement claim in Texas that does not include NDA
 breach . . . [Kannuu] could potentially sue in Texas.” Id. at
 17:32–49. And yet, the dissent relies on this portion of the
 oral argument to incorrectly suggest that both the majority
 opinion and Samsung believe that validity issues are not
 controlled by the forum selection clause in this NDA but
 infringement claims are.
Case: 21-1638    Document: 59      Page: 11    Filed: 10/07/2021




 KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.         11



 which was Samsung, wherein the NDA contained a forum
 selection clause. The district court in NuCurrent found, in
 ruling on Samsung’s motion to transfer to the NDA’s se-
 lected forum, that NuCurrent’s trade secret misappropria-
 tion and willful patent infringement claims were within
 the scope of the forum selection clause in the NDA at issue.
 See id. at *7–8.
      Kannuu appears to rely on NuCurrent in this appeal to
 make a judicial estoppel argument that Samsung should
 not be allowed to contend that an NDA’s forum selection
 clause should be read broadly in one case (NuCurrent) and
 narrowly in another (here). See Appellant’s Br. at 9; see
 also id. at 7–8. The Second Circuit, in applying that dis-
 cretionary doctrine, “typically consider[s] whether the
 party’s argument is ‘clearly inconsistent with its earlier po-
 sition,’ whether the party ‘succeeded in persuading a court
 to accept’ that earlier position, and whether the ‘party
 seeking to assert an inconsistent position would derive an
 unfair advantage or impose an unfair detriment on the op-
 posing party if not estopped.’” United States v. Apple, Inc.,
 791 F.3d 290, 337 (2d. Cir. 2015) (quoting New Hampshire
 v. Maine, 532 U.S. 742, 750–51 (2001)); id. (“Relief is
 granted only when the impact on judicial integrity is cer-
 tain.” (cleaned up)). The transferred-to district court in
 NuCurrent was confronted with the same estoppel argu-
 ment but declined to apply judicial estoppel to Samsung’s
 later argument against extending the forum selection
 clause at issue to encompass inter partes review petitions
 in that case. See NuCurrent Inc. v. Samsung Elecs. Co.,
 Ltd., No. 19cv798 (DLC), 2019 WL 2776950, at *4 (S.D.N.Y.
 July 2, 2019) (Samsung’s earlier position—that “NuCur-
 rent’s patent claims were subject to the NDA’s forum selec-
 tion clause because they alleged ‘willful’ infringement and
 thus were premised on the disclosure of Confidential Infor-
 mation protected by the NDA”—is “neither so clearly in-
 consistent” with its argument that the inter partes review
 petitions fell outside the scope of the NDA’s forum selection
Case: 21-1638    Document: 59     Page: 12    Filed: 10/07/2021




 12        KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.



 clause “nor so unfairly detrimental to [NuCurrent] as to
 warrant judicial estoppel.”). And we agree, for the same
 reasons the district court gave, that no such estoppel
 should apply here. At the district court in NuCurrent,
 Samsung argued that the allegations of trade secret mis-
 appropriation and the willful nature of patent infringe-
 ment were related to the NDA because they were premised
 on the disclosure of the confidential information covered by
 the NDA. See NuCurrent, 2018 WL 7821099, at *7. This
 position is not contrary to that which Samsung takes here,
 that is, that the NDA between itself and Kannuu is not re-
 lated to patent validity disputes at the Board. Accordingly,
 we are unpersuaded by Kannuu’s reliance on NuCurrent.
      Kannuu then attempts to draw its second “relat[ed] to”
 line from the NDA to the inter partes review petitions.
 Kannuu maintains that Samsung’s inter partes review pe-
 titions implicate provisions of the NDA because Kannuu
 may rebut Samsung’s obviousness case with evidence of
 Samsung’s copying, which it says derive from its allegation
 that Samsung breached the NDA. This second line draws
 the following path: (1) The NDA involves an agreement
 about the exchange of confidential information in contem-
 plation of Samsung potentially licensing Kannuu’s patents;
 (2) Samsung’s inter partes review petitions seek to cancel
 these patent claims on obviousness grounds; (3) these inter
 partes reviews relate to the NDA because Kannuu can po-
 tentially present, in rebuttal to Samsung’s obviousness
 case in the inter partes reviews, that Samsung copied infor-
 mation in violation of the NDA.
     We disagree that any evidence of copying Kannuu
 might present in the inter partes review proceedings neces-
 sarily means that the inter partes review proceedings fall
 within the scope of the NDA’s forum selection clause. The
 connection here—namely the mere possibility of some fac-
 tual relevancy between the allegations of breach of the
 NDA and potential evidence in the inter partes review—is
 too attenuated to place the inter partes review petitions
Case: 21-1638    Document: 59      Page: 13     Filed: 10/07/2021




 KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.          13



 within the scope of an agreement that was always about
 protecting confidential information and was never about
 patent rights. As one circuit court has explained, in deter-
 mining the scope of an arbitration clause, even if a claim
 “does, at least in part, arise under” or “relat[e] to” the con-
 tract, the claim should not fall within a contract’s arbitra-
 tion clause when it “extend[s] beyond [the] core issues” of
 the contract. Leadertex, Inc. v. Morganton Dyeing & Fin-
 ishing Corp., 67 F.3d 20, 28–29 (2d. Cir. 1995) (The parties
 “could [not] reasonably have expected, or even contem-
 plated, that [the arbitration] clause [in their dyeing and
 washing warehouse agreement] also would extend to a def-
 amation claim based on statements about subjects other
 than [defendant’s] services for [plaintiff]” under the con-
 tract.); see also KTV Media Int’l, Inc. v. Galaxy Grp., LA
 LLC, 812 F. Supp. 2d 377, 387 (S.D.N.Y. 2011) (explaining
 that in determining when a claim is within the scope of a
 forum selection clause, the focus of the inquiry should be
 on whether the “gist of those claims is a breach of [the con-
 tractual] relationship”). We think this principle applies to
 the NDA here and its forum selection clause. That Kannuu
 might present some evidence about a potential NDA
 breach, which might be relevant to the Board’s obviousness
 analysis, to rebut some of the arguments by Samsung in
 the inter partes review proceedings is not enough to place
 the petitions, which are fundamentally about claim patent-
 ability, within the scope of the NDA’s forum selection
 clause, when the NDA is, at its core, about protecting con-
 fidential information. Regardless of the evidence submit-
 ted in the inter partes review proceeding, the ultimate
 result, i.e., whether the patent claims are canceled, vel non,
 will not impact Kannuu’s NDA breach claim. Kannuu con-
 ceded as much to the district court. See Kannuu, 2021 WL
 195163, at *4 (“Kannuu acknowledges . . . in its opposition
 to Samsung’s motion to stay . . . that resolution of the [inter
 partes review] proceedings will have ‘no impact on the
 breach of contract issues to be decided by the Court.’” (quot-
 ing Kannuu)).
Case: 21-1638    Document: 59      Page: 14     Filed: 10/07/2021




 14        KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.



      We also question whether Kannuu’s allegations of
 breach of the NDA provisions would even constitute rele-
 vant evidence of copying, see, e.g., Appellees’ Br. at 15 (cit-
 ing cases explaining the connection required between
 purported evidence of copying and the challenged claims).
 It is Kannuu’s burden to show why the confidential infor-
 mation covered by the NDA would be specifically relevant
 to any claimed invention. Given that patents are neces-
 sarily designed to publicly disclose enough information for
 a skilled artisan to make and use the claimed invention,,
 Kannuu’s broad allegations of copying stemming from
 Samsung’s purported misuse of confidential information,
 without more, are not enough to demonstrate a sufficient
 connection to the challenged patent claims. Put another
 way, on the facts of this case, it is at best unclear whether
 Kannuu has legitimate evidence of copying that will be rel-
 evant to the Board’s analysis in the inter partes review pro-
 ceedings. In view of the foregoing, the district court did not
 err in concluding that the inter partes review proceedings
 do not fall within the scope of the NDA’s forum selection
 clause.
                    II. Irreparable Harm
      On the second factor—whether Kannuu is likely to suf-
 fer irreparable harm in the absence of preliminary relief—
 Kannuu mainly parrots the arguments it made to the dis-
 trict court, arguing primarily that it is being deprived of its
 bargained-for forum. See Appellant’s Br. at 26. But as we
 just concluded, and so too did the district court, see Kan-
 nuu, 2021 WL 195163, at *5, because the NDA’s forum se-
 lection clause does not govern the inter partes review
 proceedings, Kannuu is not being deprived of its bargained-
 for forum. Kannuu then contends that that it will be irrep-
 arably harmed by the inter partes review proceedings be-
 cause they will subject Kannuu to a greater possibility of
 claim cancellation, as well as additional costs and delays.
 See Appellant’s Br. at 28. But these statements are simply
 attacks on the inherent features of the inter partes review
Case: 21-1638    Document: 59      Page: 15     Filed: 10/07/2021




 KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.          15



 system enacted by Congress, and on the facts presented by
 Kannuu, none of these rise to the level of irreparable harm
 necessary for a preliminary injunction. 2 The district court
 accordingly did not abuse its discretion in finding this fac-
 tor to weigh in Samsung’s favor.
     III and IV. Balance of Equities and Public Interest
      As to the last two preliminary injunction factors—the
 balance of the hardships and the public interest—Kannuu
 repeats the arguments it already made as to why the dis-
 trict court erred. See, e.g., Appellant’s Br. at 29 (“Kannuu
 is suffering hardship by being forced to litigate in an un-
 bargained-for forum.”). The district court found that “Kan-
 nuu has failed to show that the balance of the hardships
 tilts in its favor” and “the public interest favors allowing
 Samsung to litigate the validity of the patents at issue be-
 fore the [Board].” Kannuu, 2021 WL 195163, at *6. For
 the reasons already stated, the district court did not abuse
 its discretion on these factors.
                         CONCLUSION
      We have considered the parties’ remaining arguments
 and are unpersuaded. Having discerned no error by the
 district court, we affirm the district court’s denial of a pre-
 liminary injunction compelling Samsung to seek dismissal
 of its inter partes review petitions.
                         AFFIRMED




     2   Had Kannuu and Samsung entered a contract
 which applied to inter partes review proceedings, a forum
 selection clause in that hypothetical contract might permit
 Kannuu to avoid inter partes review and its inherent fea-
 tures. But, they did not enter such a contract.
Case: 21-1638    Document: 59      Page: 16   Filed: 10/07/2021




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

                   KANNUU PTY LTD.,
                    Plaintiff-Appellant

                              v.

   SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
        ELECTRONICS AMERICA, INC.,
              Defendants-Appellees
             ______________________

                         2021-1638
                   ______________________

    Appeal from the United States District Court for the
 Southern District of New York in No. 1:19-cv-04297-ER,
 Judge Edgardo Ramos.
                 ______________________
 NEWMAN, Circuit Judge, dissenting.
     This appeal is from the district court’s refusal to apply
 the forum selection clause in the Samsung-Kannuu agree-
 ment, selecting specified New York courts as the exclusive
 forum for disputes relating to the agreement. The district
 court held, and my colleagues agree, that the forum selec-
 tion clause does not exclude the forum of the Patent Trial
 and Appeal Board. 1 The panel majority holds that a forum
 selection clause in a non-disclosure agreement cannot


     1   Kannuu Pty, Ltd. v. Samsung Electronics Co., Ltd.,
 19 Civ. 4297 (ER), 2021 WL 195163 (S.D.N.Y. Jan. 19,
 2021) (“Dist. Ct. Op.”).
Case: 21-1638    Document: 59     Page: 17    Filed: 10/07/2021




 2         KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.



 control the forum for related patent issues unless the
 agreement is also a patent license. I respectfully dissent,
 for the forum selection clause is clear and unambiguous,
 and law and precedent require that it be respected and en-
 forced.
                        DISCUSSION
     The complaint charging Samsung Electronics Co. with
 patent infringement and breach of contract was filed by
 Kannuu Pty Ltd. in the United States District Court for the
 Southern District of New York, the forum required by a
 Non-Disclosure Agreement between Kannuu and Samsung
 (“the Agreement”). The stated purpose of the Agreement is
 to facilitate discussion of Kannuu’s technology “to further
 a business relationship between the parties.” Agreement
 preamble, Appx443. The business relationship was to con-
 sider the possible licensing to Samsung of Kannuu’s tech-
 nology and patents. However, no license ensued, and
 eventually Kannuu filed this suit in the Southern District
 of New York.
     Samsung’s answer to the complaint stated the defenses
 of non-infringement, non-breach of contract, and patent in-
 validity. Samsung then filed petitions in the Patent Trial
 and Appeal Board (PTAB), asserting invalidity of the five
 patents for which infringement was charged. The PTAB
 instituted inter partes review of two of the five patents.
 Kannuu then moved the district court to enjoin the PTAB
 proceeding in view of the forum selection clause in the
 Agreement, as follows:
     [¶] 15. Any legal action, suit or proceeding arising
     out of or relating to this Agreement or the transac-
     tions contemplated hereby must be instituted ex-
     clusively in a court of competent jurisdiction,
     federal or state, located within the Borough of
     Manhattan, City of New York, State of New York
     and in no other jurisdiction.
Case: 21-1638    Document: 59      Page: 18     Filed: 10/07/2021




 KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.           3



 Agreement ¶ 15, Appx445.
      The district court denied the motion, and stayed all dis-
 trict court proceedings “pending resolution of the IPR pro-
 ceedings regarding the ’354 and ’393 patents.” Dist. Ct. Op.
 at *11. Kannuu appeals, arguing that the forum selection
 clause bars the PTAB proceeding, and that precedent and
 the law of contracts require that the agreed forum should
 be respected.
     My colleagues hold that the forum selection clause does
 not apply because the Agreement is a “non-disclosure
 agreement,” not a “license agreement,” and in the absence
 of a license the selected forum does not apply because the
 relation of patent validity to this litigation is “too tenu-
 ous . . . to be precluded by the forum selection clause . . .”
 Maj. Op. at 8.
      I cannot agree. The Agreement does not require that
 there is a patent license in order for the forum selection
 clause to apply. The clause applies to “any legal action, suit
 or proceeding arising out of or related to this Agreement or
 the transactions contemplated hereby.” Agreement ¶ 15.
 It is not disputed that the infringement suit is subject to
 the forum selection clause, and that the patents that Sam-
 sung presented to the PTAB are the patents that Samsung
 is accused of infringing. It is not disputed that the patents
 relate to the subject matter communicated under the
 Agreement. It is not disputed that Kannuu’s suit against
 Samsung “aris[es] out of or relat[es] to . . . the transactions
 contemplated hereby,” the words of ¶ 15.
     Samsung appears to agree that the patent issues in
 this litigation are subject to the forum selection of New
 York. At the argument of this appeal, Samsung stated that
 “the patent claim . . . has to be brought in New York:”
     Judge: Let’s say that Kannuu sues Samsung for pa-
     tent infringement in Texas, which Kannuu pre-
     sumably can do, since they’re a Texas company.
Case: 21-1638    Document: 59     Page: 19    Filed: 10/07/2021




 4         KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.



     Would Samsung say “No, you’re barred by this
     agreement, you must sue us in New York,” which
     is what Kannuu apparently thought they had to
     do?
     Samsung counsel: Your Honor, this depends on
     what the allegations look like specifically, for ex-
     ample, in this case, the patent claim is paired with
     a non-disclosure breach claim, so it has to be
     brought in New York because there is an NDA non-
     disclosure violation alleged.
     Judge: The charge was— the charge was infringe-
     ment, was there no charge of infringement?
     Samsung counsel: There also is a charge of in-
     fringement, so there are both the patent infringe-
     ment and NDA claims in New York. If the court’s
     hypothetical were for a bare patent infringement
     claim in Texas that did not include NDA breach
     and does not include allegations of willful infringe-
     ment, for example, they could potentially sue in
     Texas. So you need to look at both the claims that
     are asserted and what the evidence specifically per-
     mits.
 Oral arg. recording at 16:43–17:54.
      Accepting Samsung’s position that the infringement
 claim is required to be brought in New York, Samsung’s
 infringement defense of patent invalidity would neces-
 sarily be included, or it would be deemed waived. My col-
 leagues’ position that patent invalidity is excluded from the
 scope of the forum selection clause, is not presented by
 Samsung. My colleagues’ ruling that “a finding that a
 party has breached an NDA is devoid of undertaking any
 patent-related determinations such as infringement or va-
 lidity,” Maj. Op. at 9, does not comport with Samsung’s po-
 sition that the infringement claim must be brought in New
 York. And if the infringement claim indeed must be
Case: 21-1638    Document: 59     Page: 20    Filed: 10/07/2021




 KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.         5



 brought in New York, then infringement defenses must
 also be brought in New York.
      My colleagues hold that the patent claim is not subject
 to the forum selection clause because the Agreement is not
 a patent license. Neither party proposed this theory, and
 the district court stated, without dispute, that “the parties
 entered the Agreement so that Samsung could evaluate
 Kannuu’s technology” for licensing purposes. Dist. Ct. Op.
 at *4. My colleagues err in holding that the forum selection
 clause does not apply to Samsung’s claims of patent inva-
 lidity.
     Precedent on forum selection explains its status as a
 doctrine of common law origin, and assures the right of con-
 tracting parties to choose the forum that will resolve any
 disputes related to the contract. Forum selection is a wide-
 spread contract practice, and conformity to the selected fo-
 rum is generally uncontroversial. Precedent has dealt with
 special situations. For example, the Supreme Court dealt
 with an admiralty issue in M/S Bremen v. Zapata Off-
 Shore Co., 407 U.S. 1 (1972), and on review of the common
 law history of forum selection, the Court held that “in the
 light of present-day commercial realities and expanding in-
 ternational trade we conclude that the forum clause should
 control absent a strong showing that it should be set aside.”
 Id. at 15. The Court held that when “the language of the
 clause is clearly mandatory and all-encompassing” it
 should be enforced. Id. at 20.
     The Court stated in Atlantic Marine Construction Co.
 v. U.S. District Court for the Western District of Texas, 571
 U.S. 49, 59–60 (2013), that “a proper application of
 § 1404(a) requires that a forum-selection clause be ‘given
 controlling weight in all but the most exceptional cases.’”
 (quoting Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 33
 (1988) (Kennedy, J., concurring)).
    Precedent in the Second Circuit further illustrates the
 general acceptance of forum selection by contracting
Case: 21-1638    Document: 59     Page: 21    Filed: 10/07/2021




 6         KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.



 parties. The Second Circuit, which encompasses the New
 York forum selected in the Agreement, summarized the
 factual inquiries relevant to determining the applicability
 of a forum selection clause. In Phillips v. Audio Active Ltd.
 the court set forth four general inquiries:
     (1) Resolve “whether the clause was reasonably
     communicated to the party resisting enforcement”
     (2) “[C]lassify the clause as mandatory or permis-
     sive”
     (3) Resolve “whether the claims and parties in-
     volved in the suit are subject to the forum selection
     clause” and
     (4) “[A]scertain whether the resisting party has re-
     butted the presumption of enforceability by making
     a sufficiently strong showing that ‘enforcement
     would be unreasonable or unjust.’”
 494 F.3d 378, 383–84 (2d. Cir. 2007) (citations omitted).
     The Second Circuit explained that the subject matter
 in suit must be related to the agreement containing the fo-
 rum selection clause. In Coregis Insurance Co. v. American
 Health Foundation, Inc., 241 F.3d 123, 128–29 (2d Cir.
 2001), the court explained that “relating to” is a “broad
 term” that includes “in connection with” and “associated
 with.”
     Application of these principles is illustrated in several
 rulings of the Southern District of New York. For example,
 in International Equity Investments, Inc. v. Opportunity
 Equity Partners Ltd., 475 F. Supp. 2d 450 (S.D.N.Y. 2007),
 the court considered a clause selecting the New York forum
 for disputes relating to an agreement concerning invest-
 ments; the court held that since a fiduciary relationship
 was contemplated for the transactions subject to the agree-
 ment, claims for breach of fiduciary duty were subject to
 the forum selection clause. Id. at 454.
Case: 21-1638    Document: 59     Page: 22    Filed: 10/07/2021




 KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.         7



      In a copyright case in the Southern District, the court
 held that a copyright dispute was subject to a forum selec-
 tion clause in a contract for database management, be-
 cause the operative facts of the dispute required “reference
 to rights and duties defined” in the contract. Direct Mail
 Prod. Servs. Ltd. v. MBNA Corp., No. 99 CIV. 10550 (SHS),
 2000 WL 1277597, at *6 (S.D.N.Y. Sept. 7, 2000). The court
 explained that a forum selection clause “will also encom-
 pass tort claims if the tort claims . . . ‘involv[e] the same
 operative facts as a parallel claim for breach of contract.’”
 Id. (citation omitted).
     The relation of the subject matter in dispute to the con-
 tract containing the forum selection clause was again con-
 sidered in Redhawk Holdings Corp. v. Craig Investments,
 LLC, No. 15 CIV. 9127 (CM), 2016 WL 3636247 at *8
 (S.D.N.Y. June 24, 2016). The district court held that the
 selected forum in a representation contract applied to a se-
 curities fraud claim arising from the representation. The
 court stated that forum selection clauses are construed to
 implement their purpose, and that “Courts do not presume
 that parties intended to exclude statutory claims from a fo-
 rum selection clause.” Id.
     A forum selection clause in words identical to that in
 the Kannuu-Samsung Agreement was successfully invoked
 by Samsung to remove an infringement complaint from
 Texas to New York. NuCurrent, Inc. v. Samsung Electron-
 ics Co., 2018 WL 7821099, at *7 (E.D. Tex. Dec. 26, 2018).
 The Texas district court stated that the arguments by Nu-
 Current concerning why Texas was a more convenient fo-
 rum than New York did not overcome the contractual
 agreement that any suit would be filed “exclusively” in the
 New York forum. Id. at *7–8.
    After the transfer from Texas to New York, NuCurrent
 asked the New York district court to enjoin Samsung’s
 PTAB proceedings on the NuCurrent patents. However,
 Samsung successfully argued that the agreement between
Case: 21-1638    Document: 59      Page: 23     Filed: 10/07/2021




 8         KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.



 the parties had expired, along with its forum selection
 clause, and thus that the PTAB proceedings could con-
 tinue. NuCurrent Inc. v. Samsung Electronics Co., Ltd.,
 No. 19CV798 (DLC), 2019 WL 2776950 at *2 (S.D.N.Y. July
 2, 2019) (the “forum selection clause is not specifically iden-
 tified as one of the provisions that survives expiration or
 termination of the” agreement).
      Federal Circuit precedent has consistently enforced fo-
 rum selection clauses on principles of contract law. In
 Monsanto Co. v. McFarling, 302 F.3d 1291 (Fed. Cir. 2002),
 the plaintiff had filed suit for patent infringement and
 breach of contract, and the defense included assertions of
 patent invalidity. The contract was for the licensed use of
 patented soybean seeds, and selected Missouri as the fo-
 rum for all disputes. This court held that the Missouri se-
 lected forum applied to the patent count, stating that “Such
 a clause is enforceable unless the party challenging it
 clearly demonstrates that it is invalid or that enforcement
 would be unreasonable and unjust.” Id. at 1294–95. The
 court cited Burger King Corp. v. Rudzewicz, 471 U.S. 462,
 472 n. 14 (1985) for the observation that the enforcement
 of forum selection “‘does not offend due process’ when the
 provisions are neither unreasonable nor unjust.” Id. (cita-
 tion omitted).
     In Texas Instruments Inc. v. Tessera, Inc., 231 F.3d
 1325 (Fed. Cir. 2000), the court held that the selection of
 California in a patent license agreement barred Tessera
 from participating in a proceeding on the same issues in
 the International Trade Commission. Id. at 1332. The
 court stated: “when [the parties] negotiated the terms of
 their licensing agreement, this court attributes to them ad-
 equate knowledge of the basic patent law actions and rem-
 edies available to litigants, including the available forums
 and venues.” Id. at 1330.
     In General Protecht Group, Inc. v. Leviton Manufactur-
 ing Co., 651 F.3d 1355, 1358 (Fed. Cir. 2011) this court
Case: 21-1638    Document: 59     Page: 24    Filed: 10/07/2021




 KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.         9



 enforced a forum selection clause in a settlement agree-
 ment that stated: “any dispute between the Parties relat-
 ing to or arising out of this [Settlement Agreement] shall
 be prosecuted exclusively in the United States District
 Court for the District of New Mexico.” (brackets in origi-
 nal). The complainant had argued that merely raising the
 possible defense of an implied license should not trigger a
 forum selection clause that would prohibit proceedings be-
 fore the International Trade Commission. Id. at 1359. We
 explained that “such a forum selection clause would be
 meaningless” if it was necessary first to decide the merits
 of the license claim in a different forum in order to know
 whether the claim “related to” the settlement agreement
 and was subject to the selected forum. Id. We also held
 that a party would be irreparably harmed, as a matter of
 law, if it were “deprived of its bargained-for forum.” Id. at
 1365.
     The Federal Circuit has directly considered the role of
 forum selection when patent validity is challenged in the
 PTAB instead of the selected forum. In Dodocase VR, Inc.
 v. MerchSource, LLC, 767 F. App’x 930 (Fed. Cir. 2019) the
 court held that the PTAB proceeding was barred by the
 contract provision that: “The laws of the State of California
 shall govern any dispute arising out of or under this Agree-
 ment.” Id. at 932. The court stated that “the language of
 the forum selection clause” encompassed PTAB proceed-
 ings. Id. at 935. The court stated that there would be ir-
 reparable harm in allowing validity to be determined in the
 PTAB forum, citing the hardship of defending validity in a
 second forum and the attendant financial and business
 burdens. Id.
      PTAB actions were at issue in Nomadix, Inc. v. Guest-
 Tek        Interactive   Entertainment       Ltd.,      No.
 219CV04980ABFFMX, 2020 WL 1032395 (C.D. Cal. Jan.
 23, 2020), where the district court held that the petitions
 filed in the PTAB were barred by the forum selection in the
 license. The district court issued a permanent injunction
Case: 21-1638     Document: 59      Page: 25    Filed: 10/07/2021




 10        KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.



 against proceeding in the PTAB. Id. at *3–*4. This deci-
 sion was affirmed by the Ninth Circuit, explaining that
 “Guest-Tek voluntarily bargained away its right to” have
 the USPTO adjudicate patent validity by agreeing to a fo-
 rum selection clause that included no carveouts for other
 fora like the USPTO where certain disputes relating to the
 license agreement could be adjudicated. Nomadix, Inc. v.
 Guest-Tek Interactive Ent. Ltd., No. 20-55439, 2021 WL
 4027807, at *2 (9th Cir. Sept. 3, 2021).
     The Ninth Circuit focused on the words “in connection
 with” in the forum selection clause, and explained that pa-
 tent validity had a “logical or causal connection” to the
 agreement. Id. The court observed that any PTAB decision
 on patent validity would affect liability under the agree-
 ment, confirming that the PTAB patent validity actions
 were subject to the agreed forum. Id. at *1 (“whether the
 PTAB would have to analyze or interpret the License
 Agreement says nothing about whether the PTAB proceed-
 ings arise in connection with the License Agreement. The
 relevant question is whether the validity of the patents has
 a logical or causal connection to the License Agreement. As
 we have already found, they do, because the validity of the
 patents affects Guest-Tek’s obligation to pay royalties un-
 der the License Agreement.”) (citations omitted).
     On this extensive precedent, the panel majority errs in
 holding that any question of validity of Kannuu’s patents
 is unrelated to the issues of infringement and breach of
 contract as agreed to be related to the Agreement between
 Samsung and Kannuu. The Agreement’s forum selection
 clause, by its terms, applies to “any legal action, suit or pro-
 ceeding arising out of or relating to this Agreement or the
 transactions contemplated [t]hereby.” Agreement ¶ 15.
 My colleagues’ ruling that the forum selection clause none-
 theless does not apply to the issues of validity of the pa-
 tents on technology disclosed under the Agreement is
 incorrect, for it is undisputed that the “transactions con-
 templated” by the Agreement are licensing of the Kannuu
Case: 21-1638     Document: 59      Page: 26    Filed: 10/07/2021




 KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.           11



 technology and patents. The panel majority errs in law and
 precedent, in removing patent validity from the district
 court in which infringement and breach of contract will be
 tried.
     Contracts are interpreted to implement the mutual un-
 derstanding and intent of the contracting parties. See In
 re MPM Silicones, L.L.C., 874 F.3d 787, 795 (2d Cir. 2017)
 (“a fundamental objective of contract interpretation is to
 give effect to the expressed intention of the parties.”). Here
 there is no disagreement about the intent of the parties,
 and no ambiguity in the words of the forum selection pro-
 vision of ¶ 15. It cannot reasonably be argued that Kannuu
 and Samsung intended and agreed to carve-out the PTAB
 for determination of patent validity.
      The majority acknowledges that “New York law seeks
 ‘to give effect to the expressed intention of the parties.’”
 Maj. Op. at 6. Nonetheless, the majority holds that the fo-
 rum selection clause does not bar the concurrent action in
 the PTAB. That holding is devoid of any support, even by
 the majority. 2 The Court in M/S Bremen observed that the


     2    The majority opinion misstates my dissent. My
 view is that the agreed forum selection clause, which states
 that ‘“any proceeding” for “the transactions contemplated
 hereby” “must be instituted exclusively” in the selected
 New York forum. Patent validity is fundamental to the
 “contemplated transactions,” as pleaded by Samsung in the
 agreed New York forum. My concern throughout the dis-
 sent is the majority’s incorrect interpretation of “any legal
 action, suit, or proceeding” that is “arising out of or relating
 to” the Agreement, as excluding validity determinations in
 the Patent Trial and Appeal Board. It is not a reasonable
 contract interpretation, in the majority’s holding that other
 forums must be mentioned by name and explicitly ex-
 cluded—despite the contract words “must be instituted ex-
 clusively.” This is the inverse of the rule of interpretation
Case: 21-1638    Document: 59      Page: 27     Filed: 10/07/2021




 12        KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.



 burden of establishing the inapplicability of a forum selec-
 tion clause is on the party challenging the selection. 407
 U.S. at 15.
      The Agreement’s ¶ 15 explicitly states the intended ap-
 plication of the forum selection provision to any “transac-
 tions contemplated” by the Agreement. Nonetheless, my
 colleagues hold that since the Agreement concerns non-dis-
 closure, patent aspects are excluded from the forum selec-
 tion clause, no matter how close the relation of the patents
 to the activities conducted under the Agreement. The ma-
 jority’s ruling ignores the Agreement’s explicit application
 of the forum selection to “[a]ny legal action, suit or proceed-
 ing arising out of or relating to this Agreement or the trans-
 actions contemplated hereby.” Agreement ¶ 15, Appx445.
     The majority errs in holding that this contracted forum
 selection does not apply. There is no reason to deny this
 contract right. It is apparent that the provisions of ¶ 15




 that expressio unius est exclusio alterius, that to include
 one item (the New York forum) necessarily excludes all oth-
 ers. See, e.g., Eden Music Corp. v. Times Square Music
 Publications Co., 127 A.D.2d 161, 164, 514 N.Y.S.2d 3, 5
 (1987) (applying “The principle of expressio unius est exclu-
 sio alterius, i.e., ‘the expression in the contract of one or
 more things of a class implies exclusion of all not ex-
 pressed’ . . .”).
     Samsung’s argument, which I quoted for completeness,
 is not the majority’s argument. The majority’s argument is
 simply that since the Agreement does not mention the Pa-
 tent Trial and Appeal Board as excluded by the “exclusive”
 forum selection clause, then it is not excluded despite the
 contract’s provision that applies to “any proceeding” “aris-
 ing out of or relating to this Agreement”—despite the con-
 cession, even by Samsung, that the issues of infringement
 and validity “arise out of or are related to” the Agreement.
Case: 21-1638   Document: 59      Page: 28    Filed: 10/07/2021




 KANNUU PTY LTD.   v. SAMSUNG ELECTRONICS CO., LTD.       13



 should be enforced. From the court’s contrary ruling, I re-
 spectfully dissent.